Citation Nr: 1038186	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  00-06 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for defective vision.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from July 1958 to January 1959, 
from October 1961 to August 1962, and from November 1962 to May 
1981.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a February 1982 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board denied the claim in a September 2002 decision.  The 
Veteran appealed that decision, including the issue of service 
connection for defective vision, to the U.S. Court of Appeals for 
Veterans Claims (Court).  In May 2003, a Joint Motion for Remand 
(Joint Motion) requested, in pertinent part, that the issue of 
defective vision be remanded to the Board for the issuance of 
additional notice under the Veterans Claims Assistance Act of 
2000 (VCAA).  In June 2003, the Court issued an Order directing 
compliance with the Joint Motion.  In December 2003, the Board, 
in pertinent part, remanded the issue to the RO for the issuance 
of VCAA notification.

Upon return of the case to the Board, the Board in October 2006 
denied service connection for defective vision.  The Veteran 
again appealed the denial to the Court, and the Court by a July 
2008 Memorandum Decision vacated the Board's October 2006 
decision as to its denial of service connection for defective 
vision, and remanded that issue for further action by the Board.

The Court in its July 2008 Memorandum Decision also reviewed 
other issues appealed from the Board, and upheld all other 
determinations by the Board as to those other issues, and 
otherwise denied additional claims and issues raised by the 
Veteran, none of which are now before the Board. Hence, only the 
issue listed on the first page herein remains for appellate 
review by the Board at this time.  

The Board in September 2009 remanded the case for additional 
development, and it now returns to the Board for further review. 

The appeal must again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court in its July 2008 Memorandum Decision noted that the 
Veteran had been unclear as to the nature of the vision condition 
for which he was seeking service connection.  Under judicial 
precedent, where, as in this case, the Veteran has multiple 
disorders affecting the same organ or organ function (in this 
case, eyes/vision), he cannot be imputed with specialized 
knowledge as to require a claim with specificity as to the 
precise disorder claimed.  Rather, a claim for any disorders of 
the eyes or vision reasonably supported by the Veteran's claims 
or statements and the evidentiary record need be considered by VA 
as part of the Veteran's claim for defective vision.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (VA must address a claim as 
reasonable raised by the evidence and the Veteran's complaints).

Accordingly, in our September 2009 remand, the Board instructed 
that an examination be conducted to address the nature and 
etiology of any current disorders of the eyes or vision.  The 
examiner was then to specifically differentiate any conditions of 
vision found as either a defect or a disease of vision.  This was 
also in keeping with the Court's July 2008 Memorandum Decision, 
in which the Court noted that service connection may be granted 
for "diseases (but not defects) of congenital, developmental, or 
familial origin" if these are shown to have developed or to have 
been aggravated in service.  The Court quoted and cited 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)) which in essence 
held that a disease considered by medical authorities to be of 
congenital, familial (or hereditary) origin must, by its very 
nature, have pre-existed a claimant's military service.  That 
opinion went on to hold, however, that service connection for 
congenital, developmental, or familial diseases could be granted 
if manifestations of the disease in service constituted 
aggravation of the condition, or where there was superimposed 
disease or injury. See also Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

In this regard, congenital or developmental defects are not 
diseases or injuries as such within the meaning of applicable 
law, and are not subject to service connection.  38 C.F.R. §§ 
3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited 
therein. See also VAOPGCPREC 82-90, above.  However, the VA 
General Counsel has further noted that if, during service, 
superimposed disease or injury occurs, service connection may be 
warranted for the resultant disability.  See Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. 
App. 292 (1991). See also VAOPGCPREC 67-90 (July 18, 1990), 
published at 55 Fed. Reg. 43,253 (1990).

Upon remand examination in December 2009, the examiner addressed 
the presence of hyperopia and astigmatism, and opined that these 
were congenital and "refractive errors" not causally related to 
service.  However, the examiner failed to address whether either, 
or both, of those conditions constitutes a "disease" or 
"defect," as the Board had required in its September 2009 
remand instructions.  

While the Board could possibly reasonably conjecture that a 
"refractive error" was in the nature of a "defect" and not a 
disease, relying on the language as contained within 38 C.F.R. 
§ 3.303(b), the Board would then again be potentially exposing 
itself to the same criticism by the Court, namely a failure to 
obtain medical evidence resolving whether these "refractive 
error" conditions are diseases or defects.  VAOPGCPREC 82-90.  
Accordingly, remand is to some degree warranted to resolve the 
nature of these identified "refractive errors" characterized by 
findings of hyperopia and astigmatism.  

Medical questions to be resolved remain unresolved in part due to 
an inability of the VA examiner in December 2009 to conduct a 
thorough examination of the Veteran, apparently through no fault 
of VA.  As that examiner explained, the Veteran had presented for 
that examination in a state of overdose of his (prescribed) 
medications, and was "too incoherent and drugged" to complete 
the examination.  The examiner noted that the Veteran was drowsy 
with slurred speech, and that repeated attempts to conduct 
necessary evaluations or tests were unsuccessful, so that the 
examiner was left to rely nearly completely on a review of the 
claims file and medical records in order to address questions 
posed.  

If, as in this case, an examination report does not contain 
sufficient detail, it is incumbent upon the rating personnel to 
return the report as inadequate for rating purposes.  38 C.F.R. § 
4.2.  Once VA provides an examination in a service connection 
claim, the examination must be adequate or VA must notify the 
veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).   In this case, the 
reason for the Veteran's incoherent and drugged state at the time 
of the December 2009 examination is not made clear from the 
record.  It is unclear whether the reported overdose was due to 
willful action, or was merely accidental in nature.  Were the 
overdose willful, then this would be equivalent to a willful 
failure to report for an examination without good cause shown, 
thereby requiring that the case be decided based on the evidence 
of record.  See 38 C.F.R. §§ 3.1(n), 3.655(b) (2010).  Willfully 
presenting for an examination in a state not fit for examination 
must ultimately be construed as effectively not presenting for an 
examination.  However, such willfulness is by no means clear 
based on the record.  Accordingly, the Board finds that remand is 
in order to require an additional attempt at examining the 
Veteran, in furtherance of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, make 
appropriate efforts to obtain any yet-to-be-
obtained VA and private treatment and 
evaluation records pertaining to any 
conditions of the eyes or vision.

2.  Afford the Veteran an examination to 
address the nature and etiology of any 
current disorders of the eyes or vision, to 
include any congenital or developmental 
diseases and any congenital or developmental 
defects, and any other diseases or disorders 
affecting the eyes or vision.  Inform the 
Veteran that if he fails to appear for the 
examination or if he willfully appears at the 
examination in a state, including due to 
overdose or other drug or alcohol-related 
impairment of faculties, which precludes 
complete and appropriate examination, then 
the case may be decided based on the evidence 
of record, pursuant to 38 C.F.R. § 3.655(b).  

The multi-volume claims folder must be 
available to the examiner for review in 
conjunction with the examination.  Any 
indicated non-invasive tests should be 
conducted.  The examiner should review past 
medical records, including service and post- 
service treatment and examination reports, 
and should also consider current and past 
statements of the Veteran, duly weighing the 
credibility or lack of credibility of those 
statements, based on usual factors that may 
impact credibility.  (In determining the 
weight to be assigned to evidence, 
credibility can be affected by inconsistent 
statements, internal inconsistency of 
statements, inconsistency with other evidence 
of record, facial implausibility, bad 
character, interest, bias, self-interest, 
malingering, desire for monetary gain, and 
witness demeanor.  See Caluza v. Brown, 
7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996).)

The examiner should note that the Veteran had 
periods of active service from July 1958 to 
January 1959, from October 1961 to August 
1962, and from November 1962 to May 1981.  
The examiner should address the following:

a.  Note that an examination was 
attempted in December 2009 but that 
complete or sufficient examination of 
the Veteran could not be conducted 
because the Veteran presented in a 
state of druggedness or overdose that 
precluded such examination.   The 
examiner must specifically state on 
the examination report whether the 
Veteran presents to the examination 
in a non-drugged stated adequate 
for conducting the examination, and 
if not the examiner should attempt 
to ascertain the reason for any 
presenting drugged state, including 
particularly whether this was due 
to willful action on the part of 
the Veteran or whether any current 
overdose was accidental or due to 
some dementia of the Veteran or 
otherwise might be interpreted as 
not within the Veteran's control or 
fault.  Reasonable efforts should be 
undertaken, if feasible, to allow any 
presenting drugged state to wear off, 
to allow for evaluation of the Veteran 
while he is sufficiently in command of 
his faculties to support an adequate 
examination.   

b.  Make findings of all current 
disorders of the eyes and vision.  
Specifically address the presence or 
absence of presbyopia, myopia, 
astigmatism, and nuclear sclerotic 
cataracts (all of which were identified 
by the December 2009 examiner or by 
prior treatment records), as well as 
the presence or absence of diabetic 
retinopathy (which was not reflected in 
the medical record as being present at 
the time of the December 2009 VA 
examination).  

c.  Separately for each congenital or 
developmental condition of the eyes or 
of vision found, answer whether the 
condition is a defect of the eyes or of 
vision, or whether it contrarily 
constitutes a disease of the eyes or 
vision.  A complete explanation for 
these conclusions must be provided.  
The examiner must provide this opinion 
of defect versus disease for each 
presenting condition of the eyes or 
vision found, because "defects"  are 
not subject to service connection, 
where as "diseases" by their nature 
may develop in the course of life, to 
include being potentially superimposed 
on a congenital or developmental 
"defect."  Failure to provide this 
opinion separately for each eye or 
vision condition, including in 
particular for any hyperopia, 
astigmatism, presbyopia, and nuclear 
sclerosis cataracts found, will render 
the examination inadequate and 
potentially necessitate another remand 
of the case for further examination.  

d.  Separately for each disease or 
disorder of the eyes or vision not 
found to be a "defect," provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-
50 degree of probability) that such 
disorder was caused directly by, or 
arose during, the Veteran's military 
service from July 1958 to January 1959, 
from October 1961 to August 1962, and 
from November 1962 to May 1981, or 
developed after service as due to, the 
result of, or aggravated by his 
service-connected diabetes mellitus; OR 
whether such incurrence, causation, or 
aggravation is unlikely (i.e., less 
than a 50-50 degree of probability).

e.  Separately for any eye or vision 
condition found to be a congenital or 
developmental defect, provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-
50 degree of probability) that there is 
a superimposed injury or disease which 
was caused directly by or arose during 
his military service, or developed 
after service as due to, the result of, 
or aggravated by his service- connected 
diabetes mellitus; OR whether such 
incurrence, causation, or aggravation 
is unlikely (i.e., less than a 50-50 
degree of probability).

f.  If the examiner finds aggravation 
(either in service or after service due 
to service-connected diabetes 
mellitus), the examiner should describe 
the nature and extent of this 
aggravation, and discuss what portion 
of any secondary condition is due to 
service or the service-connected 
diabetes mellitus and what portion is 
unrelated to service or the diabetes.

g.  Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

h.  Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

i.  The examiner should provide 
complete explanations for his/her 
opinions.  If the examiner concludes 
that he or she cannot answer one of the 
above questions because to do so would 
be resorting to medically unsupported 
speculation, the examiner must provide 
a complete explanation as to why the 
question cannot be answered.

3.  Thereafter, the RO (AMC) should 
readjudicate the remanded claim de novo.  If 
any benefit sought is not granted to the 
Veteran's satisfaction, he should be provided 
with an SSOC and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

